DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner notes that omission of claim 24 from the rejected claims was an obvious typo. 

The rejection under section 103 is maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Van Delft et al (“Van Delft”, WO2014/065661) in view of 
Winters et al. (“Winters”, WO2015095953) and 
Lu et al. (“Lu”, J. Am. Chem. Soc., 2010, 132,1747-1749) , and further in view of Cardarelli et al. (“Cardarelli”, US 8,207,303).


    PNG
    media_image1.png
    775
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    818
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    698
    media_image4.png
    Greyscale


Applicant argues that the prima facie case is overcome on the alleged unexpected results of a singly identified elected species, i.e., Compound 57.  In addition to the fact that the apparent unexpected results of this compound are completely unsubstantiated by way of objective evidence, this species is not commensurate with the scope of conjugates covered by the rejected claims.  Therefore, the rejection is maintained.

. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642